Kane, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 10, 2006, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
As a result of her sale of cocaine to an undercover officer in the presence of a confidential informant, a jury convicted defendant of criminal sale of a controlled substance in the third degree. On her appeal, we affirm.
We will not address defendant’s arguments that she was denied a fair trial because the prosecutor elicited testimony indicating that defendant was the target of a narcotics investigation or that the undercover officer was shown her picture prior to the sale, as defendant did not preserve these arguments by objecting to this testimony (see People v Woody, 9 AD3d 439, 439 [2004], lv denied 3 NY3d 713 [2004]; People v Knox, 232 AD2d 811, 811 [1996], lv denied 89 NY2d 943 [1997]).
During summation, the prosecutor stated that the undercover officer had no motive to lie. Even if that statement was improper, rather than a fair response to the defense’s suggestion that the officer needed to make a drug bust to secure a promotion (see People v Lee, 16 AD3d 704, 705 [2005], lv denied 4 NY3d 887 [2005]; People v Baker, 4 AD3d 606, 608-609 [2004], lv denied 2 NY3d 795 [2004]; People v Greene, 306 AD2d 639, 643 [2003], lv denied 100 NY2d 594 [2003]), reversal is unnecessary because the comment was fleeting, County Court sustained defendant’s objection and instructed the jury to disregard the comment, and defendant did not request any further curative instructions (see People v Robinson, 16 AD3d 768, 770 [2005], lv denied 4 NY3d 856 [2005]).
Crew III, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.